214 F.2d 131
Joheather McSWAIN, an infant, by Allen McSwain, her father and next friend; James Dickie, an infant, by Clifford Dickie, his father and next friend; William Dickie, an infant, by Clifford Dickie, his father and next friend; Lillian Willis, an infant, by O. W. Willis, her father and next friend; Shirley Willis, an infant, by O. W. Willis, her father and next friend; and Allen McSwain; Mrs. W. V. McSwain; Clifford Dickie; Mrs. Mary Dickie; O. W. Willis, Appellants,v.COUNTY BOARD OF EDUCATION OF ANDERSON COUNTY, TENNESSEE, consisting of J. M. Burkhart, C. L. Brown, Dr. J. M. Cox, Jack Duncan, O. C. Mayes, Thomas A. Sharp, and J. M. Sisson, as board members, who together, as such, constitute the County Board of Education of Anderson County, Tennessee; Frank E. Irwin, Superintendent of Schools of Anderson County, Tennessee, and D. J. Brittain, Principal of Clinton High School, Clinton, Tennessee, Appellees.
No. 11708.
United States Court of Appeals Sixth Circuit.
June 3, 1954.

Z. Alexander Looby, Nashville, Tenn., Carl A. Cowan, Avon N. Williams, Jr., Knoxville, Tenn., Thurgood Marshall, New York City, for appellants.
W. B. Lewallen and Sidney Davis, Clinton, Tenn., John T. Gilbertson, Knoxville, Tenn., for appellees.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court, 104 F. Supp. 861, be and is hereby reversed and the case remanded to the district court for further proceedings upon the authority and in accordance with the decision of the Supreme Court in Brown et al. v. Board of Education, 74 S. Ct. 686.